Citation Nr: 9912842	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  97-16 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for coronary artery bypass 
graft, arteriosclerotic heart disease, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from for more than thirty 
years, prior to his retirement in August 1984.

This matter comes to the Board of Veterans Appeals (Board) 
from a January 1997 rating decision of the Regional Office 
(RO) which denied the veteran's claim for an increased rating 
for his service-connected heart disability.  

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court").


REMAND

The veteran asserts that a higher rating is warranted for his 
service-connected cardiovascular disease.  The record 
discloses that the veteran was examined by the Department of 
Veterans Affairs (VA) in October 1997 and again in February 
1998.  The more recent examination was conducted due to the 
fact that the rating criteria under which the veteran's heart 
disorder is evaluated were amended effective January 1998.  
In Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), the 
Court held that "where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to appellant should and we so hold 
will apply unless Congress provided otherwise or permitted 
the Secretary of Veterans Affairs (Secretary) to do otherwise 
and the Secretary did so."  The Board acknowledges that the 
RO considered the new regulations in the supplemental 
statement of the case issued in March 1998.  However, none of 
the medical records associated with the claims file evaluates 
the level of METs (metabolic equivalent) at which dyspnea, 
fatigue, angina, dizziness, or syncope develops, nor has it 
been indicated that a laboratory determination of METs by 
exercise testing cannot be done for medical reasons.  Under 
the revised rating criteria, METs are a significant factor in 
determining the assigned level of disability. 

During the hearing at the RO in July 1997, the veteran 
testified that he continued to receive treatment at a VA 
medical center in Seattle for his heart disorder.  It does 
not appear that the RO has attempted to obtain the treatment 
records.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991). 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1. The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of 
all medical providers from whom he has 
received treatment for his 
cardiovascular disease since 1998.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to 
obtain copies of all treatment records, 
to include those from the VA medical 
center in Seattle, referred to by the 
veteran.

2. Thereafter, the veteran should be 
scheduled for a VA cardiovascular 
examination for the purpose of 
ascertaining the current severity of 
his service-connected cardiovascular 
disability.  The veteran's claims file 
should be made available to the 
examiner for review in connection with 
the examination.  All indicated 
special tests and studies should be 
accomplished, including (if deemed 
medically appropriate) a laboratory 
determination of METs by exercise 
testing.  With regard to MET testing, 
the examiner should document the level 
of METs at which dyspnea, fatigue, 
angina, dizziness or syncope develops. 
If a laboratory determination of METs 
by exercise testing cannot be done for 
medical reasons, an estimation by a 
medical examiner of the level of 
activity (expressed in METs and 
supported by specific examples, such 
as slow stair climbing or shoveling 
snow) that results in dyspnea, 
fatigue, angina, dizziness, or syncope 
may be used.  If deemed necessary and 
appropriate, other special tests such 
as an electrocardiogram, 
echocardiogram, and/or X-ray study 
should be accomplished.  All 
manifestations of the veteran's 
service-connected cardiovascular 
disability should be documented by the 
examiner. 

3. After completion of the above, the RO 
should review the record and determine 
whether an increased evaluation is 
warranted under either the old or the 
new rating criteria.  If the benefits 
sought on appeal continue to be 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
(including citations to and discussion 
of the new rating criteria), and be 
afforded an opportunity to respond. 
The case should then be returned to 
the Board for further appellate 
review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







